595 F.2d 524
UNITED STATES of America, Plaintiff-Appellee,v.IMPERIAL IRRIGATION DISTRICT, a corporation, Defendant-Appellee,John M. Bryant et al., Defendants-Appellees,State of California, Defendant-Appellee,Ben Yellen et al., Appellants.
No. 71-2124.
United States Court of Appeals,Ninth Circuit.
April 23, 1979.
ORDER MODIFYING OPINION

1
Before BROWNING and KOELSCH, Circuit Judges and WOLLENBERG* District Judge.


2
In our opinion of August 18, 1977, 559 F.2d 509, this Court reversed the judgment of the district court.  In so doing, we failed to state that we affirm that portion of the trial court's decision, stipulated to by the parties, that the acreage limitation provisions of the reclamation law have no application to lands owned by the State of California in its Imperial Water Fowl Management Area.


3
ACCORDINGLY, IT IS HEREBY ORDERED that this Court's opinion of August 18, 1977, be modified such that the judgment of the district court is reversed, except insofar as it determines that the acreage limitation provisions of the reclamation law have no application to lands owned by the State of California in its Imperial Water Fowl Management Area.



*
 The Honorable Albert C. Wollenberg, Senior United States District Judge for the Northern District of California, sitting by designation